United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-2332
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                  Julian Felix-Aguirre

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 13, 2020
                               Filed: August 21, 2020
                                   [Unpublished]
                                   ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Julian Felix-Aguirre pleaded guilty to conspiracy to distribute one kilogram or
more of heroin and 500 grams or more of methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846; conspiracy to commit money laundering, in
violation of 18 U.S.C. § 1956(a)(1)(A)(I), (a)(1)(B)(i)-(ii), and (h); and possession of
a firearm in furtherance of a drug trafficking offense, in violation of 18 U.S.C.
§ 924(c)(1)(A)(i). He was sentenced to 235 months’ imprisonment on the drug
trafficking and money laundering counts, to be followed by a consecutive sentence
of 60 months’ imprisonment on the firearm count. Felix-Aguirre argues that the
district court1 erred in calculating his offense level under the U.S. Sentencing
Guidelines (Guidelines or U.S.S.G.) and in imposing a substantively unreasonable
sentence. We affirm.

       Felix-Aguirre, a citizen of Mexico, illegally entered the United States in April
2016. According to an informant, the Mexico-based Sinaloa Cartel placed Felix-
Aguirre in Kansas City, Missouri, where it had been distributing heroin and other
drugs for years. The informant explained that Felix-Aguirre was being trained to take
over the role held by Nestor Felix-Navarrete, who was described as a “boss” within
the cartel. From the time he arrived until he was arrested in September 2016, Felix-
Aguirre assisted in the distribution of large amounts of heroin and methamphetamine.

       The district court grouped the drug trafficking and money laundering counts
together when calculating Felix-Aguirre’s sentencing range. See U.S.S.G. § 3D1.2(c)
(requiring grouping “[w]hen one of the counts embodies conduct that is treated as a
specific offense characteristic in, or other adjustment to, the guideline applicable to
another of the counts”); U.S.S.G. § 2S1.1 cmt. n.6 (requiring grouping under
§ 3D1.2(c) when defendant “is convicted of a count of laundering funds and a count
for the underlying offense from which the laundered funds were derived”); see also
U.S.S.G. § 2S1.1(a)(1) (applying the “offense level for the underlying offense from
which the laundered funds were derived, if (A) the defendant committed the
underlying offense . . . ; and (B) the offense level can be determined”). The district
court increased the offense level by three for Felix-Aguirre’s aggravating role in the
offense, see U.S.S.G. § 3B1.1(b), and by two for the importation of


      1
       The Honorable Gary A. Fenner, U.S. District Judge for the Western District
of Missouri.

                                         -2-
methamphetamine, see U.S.S.G. § 2D1.1(b)(5). With a total offense level of 38 and
a criminal history category of I, his sentencing range for the drug trafficking and
money laundering offenses was 235 to 293 months’ imprisonment.

       Felix-Aguirre first argues that the district court clearly erred in finding that he
had acted as a manager or supervisor in the money laundering conspiracy. See United
States v. Alcalde, 818 F.3d 791, 794 (8th Cir. 2016) (standard of review); U.S.S.G.
§ 2S1.1 cmt. n.2(C) (role adjustments determined “based on the offense covered by
this guideline (i.e., the laundering of criminally derived funds) and not on the
underlying offense from which the laundered funds were derived”). Guidelines
§ 3B1.1(b) instructs the district court to increase an offense level by three “[i]f the
defendant was a manager or supervisor . . . and the criminal activity involved five or
more participants or was otherwise extensive.” To qualify for the increase, the
defendant must have been the manager or supervisor “of one or more other
participants.” U.S.S.G. § 3B1.1 cmt. n.2.

        Felix-Aguirre claims that he was merely a drug runner who had not yet stepped
into the role of managing or supervising any other participants. According to the
presentence report, however, Felix-Aguirre asked Rafael Meza to put his name on the
utilities for a residence on Garfield Avenue in Kansas City, Kansas. Meza agreed,
and Felix-Aguirre paid him for setting up the utilities for the Garfield Avenue
residence and for residences on Spruce and Lister Avenues in Kansas City, Missouri.
The cartel stored drugs and firearms at the Garfield Avenue residence until June
2016, when Felix-Aguirre and another cartel member moved them to the Spruce
Avenue residence. Felix-Aguirre lived in the Lister Avenue residence, where officers
found money-transfer receipts and $56,055 in United States currency, as well as
firearms, ammunition, drug ledgers, and significant amounts of heroin and
methamphetamine. In light of the fact that he had called upon Meza to help set up
utilities for residences that were then used by the cartel for their drug distribution and
money laundering operations, we conclude that the district court did not clearly err
in finding that Felix-Aguirre managed or supervised at least one other participant in

                                           -3-
the money laundering conspiracy. See United States v. Irlmeier, 750 F.3d 759, 764
(8th Cir. 2014) (defendant may be subject to the § 3B1.1(b) enhancement if he
managed or supervised only one participant in a single transaction).

       Felix-Aguirre next argues that the district court erred in imposing the
importation enhancement. As relevant here, Guidelines § 2D1.1(b)(5) instructs the
district court to increase an offense level by two if “the offense involved the
importation of amphetamine or methamphetamine or the manufacture of amphetamine
or methamphetamine from listed chemicals that the defendant knew were imported
unlawfully.” Felix-Aguirre claims that the government failed to prove that he knew
that the methamphetamine was imported. Having been sent from Mexico to manage
the Kansas City drug distribution operation for a Mexico-based cartel, he had
frequent interactions with high-ranking members of the cartel. He delivered
methamphetamine to dealers and transferred money to people outside the United
States. More than two kilograms of methamphetamine were found in his residence,
and he concedes that the methamphetamine he distributed came from Mexico.
Assuming that the Guidelines require proof that Felix-Aguirre knew that the
methamphetamine was imported, the record sets forth facts sufficient to support such
a finding. See United States v. Rivera-Mendoza, 682 F.3d 730, 734 (8th Cir. 2012)
(declining to reach the question whether § 2D1.1(b)(5)’s knowledge requirement
applies to “the importation of amphetamine or methamphetamine” because sufficient
evidence supported the finding that the defendant knew of the importation); cf.
United States v. Serfass, 684 F.3d 548, 551 (5th Cir. 2012) (“conclud[ing] that the
plain language of § 2D1.1(b)(5) unambiguously limits the qualification, ‘that the
defendant knew were imported unlawfully,’ to such contraband that was
manufactured from one or more of the listed chemicals; it does not apply to ‘the
importation of amphetamine or methamphetamine,’ i.e., the end products of such
manufacturing”).

      We find no abuse of discretion in the district court’s determination that Felix-
Aguirre’s age, lack of criminal history, acceptance of responsibility, and good

                                         -4-
behavior in prison did not warrant a downward variance from the advisory Guidelines
sentencing range. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc) (standard of review); see also United States v. King, 898 F.3d 797, 810 (8th
Cir. 2018) (“The district court’s decision not to weigh mitigating factors as heavily
as [the defendant] would have preferred does not justify reversal.” (internal quotation
marks and citation omitted)). We also conclude that the district court adequately
considered the 18 U.S.C. § 3553(a) sentencing factors. See United States v. Duke,
932 F.3d 1056, 1061 (8th Cir. 2019) (“[A] district court need not expressly address
every § 3553(a) factor if the record shows that they were considered.”). To the extent
that he has raised the issue, we reject Felix-Aguirre’s contention that there is an
unwarranted disparity between his sentence and his coconspirator Dennis McLallen’s
180-month sentence. Unlike Felix-Aguirre, McLallen cooperated with the
government and provided useful information in a timely manner. See United States
v. Chaika, 695 F.3d 741, 746 (8th Cir. 2012) (“A defendant’s cooperation with the
government is a legitimate basis for sentencing disparity.”). Moreover, the district
court could have found Felix-Aguirre more culpable, and thus deserving of a longer
sentence, because he supplied drugs that McLallen thereafter distributed. The
sentence also is not substantively unreasonable.

      The judgment is affirmed.
                     ______________________________




                                         -5-